DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of February 15, 2021.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate first and second oil supply passages in fluid communication with first and second compression chambers. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (hereafter “Takeda” – US 2014/0234148).

With regards to Claim 1:

Takeda discloses a scroll compressor (Figures 1 – 3) comprising: 

a casing (shell 4); 

a main frame (frame 11) disposed in an inner space (Figure 1, Paragraph 24) of the casing; 

a fixed scroll (fixed scroll 5) coupled to the main frame (Paragraph 24), the fixed scroll comprising a fixed end plate (base plate 5a) and a fixed wrap (fixed wrap 5b) that is disposed at a surface of the fixed end plate; 

an orbiting scroll (orbiting scroll 6) that is disposed between the main frame and the fixed scroll (as seen in Figure 1) and in contact with a thrust surface (see Figure 2, unlabeled surface of fixed scroll 5 where base plate 5a and base plate 6a meet, and where groove 51 is located) of the fixed scroll, the orbiting scroll comprising (i) an orbiting end plate (base plate 6a) facing the fixed end plate and (ii) an orbiting wrap (orbiting wrap 6b) that is engaged with the fixed wrap to thereby define a first compression chamber (compression room 2a) and a second compression chamber (compression room 2b), wherein the first compression chamber is defined between an inner circumferential surface of the fixed wrap and an outer circumferential surface of the orbiting wrap, and the second compression chamber is defined between an outer circumferential surface of the fixed wrap and an inner circumferential surface of the orbiting wrap (as seen in Figure 3); 

a first oil supply passage (flow path 41a) that is in fluid communication with the first compression chamber (via opening 41ab, see Figure 3 and Paragraph 37, see also Paragraph 29 for oil being supplied to compression room 2a via flow path 41a), the first oil supply passage comprising an oil supply guide portion (groove 51) defined at the thrust surface of the fixed scroll; and 

a second oil supply passage (flow path 41b) that is spaced apart from the first oil supply passage and in fluid communication with the second compression chamber (via opening 41bb, see Figure 3 and Paragraph 37, see also Paragraph 29 for oil being supplied to compression room 2b via flow path 41b).

With regards to Claim 2:

Takeda discloses the oil supply guide portion (groove 51) is disposed within a first virtual circle having a radius connecting a center of the fixed end plate to an outermost end of the fixed wrap (see Figure 3 and circle formed by fixed based plate 5a, with groove 51 being at least partially located within said circle).

With regards to Claim 3:

Takeda discloses the oil supply guide portion is recessed from the thrust surface of the fixed scroll (as shown in Figure 2, groove 51 axially recessed into fixed scroll 5) and extends toward the inner circumferential surface of the fixed wrap, and wherein an inner circumferential side of the oil supply guide portion is in fluid communication with the first compression chamber (an inner circumferential side of the groove 51 is in fluid communication with compression room 2a with opening 41aa, flow path 41a, and opening 41ab, under broadest reasonable interpretation).

With regards to Claim 5:

Takeda discloses the first oil supply passage further comprises a first oil supply hole (opening 41aa) that is defined in the orbiting scroll (as shown in Figure 2), the first oil supply hole being configured to fluidly communicate with the oil supply guide portion based on an orbiting motion of the orbiting scroll along an orbiting trajectory relative to the fixed scroll (see Figures 3, 4, and Paragraph 40), and wherein an end of the first oil supply hole is configured to, during the orbiting motion of the orbiting scroll, face the oil supply guide portion and be located within a first virtual circle having a radius connecting a center of the fixed end plate to an outermost end of the fixed wrap (see Figure 3, opening 41aa is at least partially located within a circle formed by fixed based plate 5a).

With regards to Claim 6:

Takeda discloses a radial length of the oil supply guide portion is greater than a circumferential length of the oil supply guide portion (see Figures 3, 4, groove 51 extends out radially further than it extends circumferentially).

With regards to Claim 7:

Takeda discloses the oil supply guide portion comprises: a first guide portion (see portion of groove 51 in Figure 3 that communicates with opening 41aa) that extends in a radial direction along the thrust surface of the fixed end plate; and a second guide portion that extends from the first guide portion in a direction intersecting the radial direction (see portion of groove 51 in Figure 3 which communicates with opening 41ba, said portion being circumferentially spaced from and extending along an axis intersecting the first portion).

With regards to Claim 8:

Takeda discloses the first oil supply passage further comprises a first oil supply hole (opening 41aa) defined at the orbiting scroll (as seen in Figure 2), the first oil supply hole being configured to fluidly communicate with the oil supply guide portion based on the orbiting scroll moving relative to the fixed scroll (see Figures 3, 4, and Paragraph 40), wherein an end of the first oil supply hole is configured face the oil supply guide portion and move along an orbiting trajectory based on the orbiting scroll moving relative to the fixed scroll (see Figures 3, 4, Paragraph 40), and wherein the orbiting trajectory of the first oil supply hole is disposed within a virtual circle outside the first compression chamber (see Figures 3, 4, opening 41aa at no point communicates with first compression room 2a during its orbit).

With regards to Claim 11:

Takeda discloses an end of the first oil supply passage is located between an outer circumferential surface of the orbiting end plate and an outermost circumferential surface of the orbiting wrap, and wherein the end of the first oil supply passage is located within a virtual circle having a radius connecting a center of the orbiting end plate to the outermost circumferential surface of the orbiting wrap (as seen in Figure 2, flow path 41a and its ends are located within the boundaries of the outer circumferential surface of the orbiting scroll end plate 6a and the outermost circumferential surface of the orbiting wrap 6b).

With regards to Claim 12:

Takeda discloses the first oil supply passage further comprises: a connecting portion that extends through the orbiting end plate in a radial direction (see Figure 2, flow path 41a extends radially within orbiting scroll end plate 6a); and an outlet portion (opening 41ab) that is defined through a surface of the orbiting end plate facing the fixed end plate (as shown in Figure 2), the outlet portion being connected to the connecting portion, and wherein a distance from the outer circumferential surface of the orbiting end plate to the outlet portion is greater than a wrap thickness of the orbiting wrap (see Figure 2, distance from outermost circumferential surface of end plate 6a to opening 41ab is greater than a wrap thickness of orbiting wrap 6b).
  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (hereafter “Takeda” – US 2014/0234148) in view of Ahn et al. (hereafter “Ahn” – US 2013/0078131).

With regards to Claim 4:

Takeda discloses the oil supply guide portion comprises: an oil supply guide groove (groove 51) that is recessed from the thrust surface of the fixed scroll (as shown in Figure 2, groove 51 axially recessed into fixed scroll 5); and an oil supply guide hole (openings 41aa) that is defined inside the oil supply guide groove, the oil supply guide hole being in fluid communication with the first compression chamber (via flow path 41a and opening 41ab). 

Takeda does not explicitly disclose the oil supply guide hole passing through the fixed scroll, instead disclosing the flow paths within the orbiting scroll. Ahn (Figures 3, 4, 9) teaches a similar scroll compression with a fixed scroll oil supply groove (3163, Figure 9) that is recessed from the thrust surface (319) of the fixed scroll (31) and an oil supply guide hole (path 3161) that is defined inside the oil supply guide groove and passes through the fixed scroll (as seen in Figure 9), the oil supply guide hole being in fluid communication with the first compression chamber (compression chamber P via flow path 316 and path 3162). Ahn teaches that this system could still allow for oil to be supplied in an alternating manner to both the first and second compression chambers (see Paragraph 52). Given these teachings, it would have been obvious to modify the system of Takeda by running the oil distribution pathways in the fixed scroll instead of the orbiting scroll, as shown in Ahn, in order to yield the predictable result of alternating oil flow to the first and second compression chambers as taught by Ahn and as originally intended by Takeda. 


Allowable Subject Matter

Claims 14 – 20 are allowed.

Claims 9, 10, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Takeda et al. (US 2013/0216416) – see Figures 1 – 4, similar to Takeda reference relied on in rejection above, but includes an additional oil supply guide portion 51b in one embodiment. 

Nagahara (US 2021/0025395) – see Figure 2, oil supply guide portion 47 extending into first compression chamber.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, September 26, 2022